     Case 17-21975-JKS            Doc 85      Filed 02/14/19 Entered 02/14/19 13:53:25                       Desc Final
                                               Decree Page 1 of 1
Form 177 − fnldec

                                    UNITED STATES BANKRUPTCY COURT


District of New Jersey
MLK Jr Federal Building
50 Walnut Street
Newark, NJ 07102

                                          Case No.: 17−21975−JKS
                                          Chapter: 13
                                          Judge: John K. Sherwood

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Audrey P Cooper                                          Joe G Ortiz
   608 Martense Ave                                         608 Martense Ave
   Teaneck, NJ 07666                                        Teaneck, NJ 07666
Social Security No.:
   xxx−xx−6174                                              xxx−xx−1592
Employer's Tax I.D. No.:


                                                    FINAL DECREE



       The estate of the above named debtor(s) has been fully administered.

       If this case is a Chapter 11 or 13, the deposit required by the plan will be distributed, and it is

       ORDERED that Marie−Ann Greenberg is discharged as trustee of the estate of the above named debtor(s) and
the bond is canceled; and the case of the above named debtor(s) is closed.


Dated: February 14, 2019                          John K. Sherwood
                                                  Judge, United States Bankruptcy Court
